THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,                         )
                                           )
        v.                                 )         ID No.        1911015492
                                           )
JAMIL T. BIDDLE                            )
                                           )
        Defendant.                         )

                                       ORDER
        On this 10th day of January, 2022, upon consideration of Defendant, Jamil

Biddle’s (“Defendant”) Motion for Judgment of Acquittal (“Motion”),1 and the

State’s Response, it appears that:

    1. Following a trial from November 15, 2021 to November 18, 2021, a jury

found Defendant guilty of Robbery First Degree, Possession of a Firearm During

the Commission of a Felony, and Conspiracy Second Degree.2

    2. During trial, the jury watched a surveillance video of the entire robbery in

question, taken from Second and Franklin Streets in Wilmington, Delaware.3 Then,

three Wilmington Police Officers testified that they were familiar with Defendant

from prior interactions and were able to identify Defendant in the video. Jurors

were also provided with a photo of Defendant taken one week before the robbery.



1
  D.I. 48.
2
  Id.
3
  D.I. 50.
    3. Pursuant to Superior Court Criminal Rule 29, a Defendant may move for

judgment of acquittal to set aside a guilty verdict.4 In considering the motion, all

evidence and the legitimate inferences therefrom must be viewed in the light most

favorable to the State.5 If any rational trier of fact “could conclude from the

evidence that the defendant is guilty beyond a reasonable doubt, a motion for

acquittal” must be denied.6 A court may enter a judgment of acquittal only if the

evidence is insufficient to sustain a conviction.7

    4. Defendant first presented a Motion for Judgment of Acquittal during the trial,

at the close of the State’s case-in-chief.8 The Court denied the Motion.

    5. On November 24, 2021, Defendant filed this Motion.9 Defendant alleges that

there is insufficient evidence to sustain a conviction. Defendant recites a number of

arguments raised during trial, including (i) that there was no DNA or fingerprint

evidence at the crime scene, (ii) that it is unclear from the video surveillance what

actually occurred, (iii) that no witnesses from the scene testified, and (iv) that

Defendant had an alibi witness.




4
  Super. Ct. Crim. R. 29.
5
  State v. Howell, 2020 WL 1492787 at *4, (Del. Super. Mar. 23, 2020) (TABLE).
6
  Id.
7
  State v. Castro, 2020 WL 2557142, at *1 (Del. Super. May 20, 2020) (TABLE) (internal
quotations omitted).
8
  D.I. 50.
9
  D.I. 48.
                                             2
     6. The type of evidence that Defendant claims is missing is not required for a

finding of guilt on the charges at issue. The State presented sufficient evidence, in

the form of surveillance video and police identification, for the jury to render a

guilty verdict. Moreover, where the credibility of Defendant’s alibi witness was at

issue, the jury weighed the testimony and came to a conclusion in favor of the

State. A rational trier of fact could have concluded from this evidence that

Defendant was guilty beyond a reasonable doubt of the charges at issue.10

     7. For the foregoing reasons, Defendant’s Motion for Judgment of Acquittal is

DENIED.

IT IS SO ORDERED.

                                                             /s/ Sheldon K. Rennie
                                                            Sheldon K. Rennie, Judge

Original to Prothonotary
Cc:     Jillian Schroeder, Esquire, DAG at Department of Justice
        William J. Rhodunda, Jr., Esquire




10
   The jury in this case demonstrated its capability to adequately analyze the evidence presented
by the State. Indeed, the jury acquitted Defendant of the charges of two counts of Attempted
Assault First Degree, Possession of a Firearm During the Commission of a Felony (as it related
to Attempted Assault), and Conspiracy Second Degree (as it related to Attempted Assault),
presumably because of a lack of evidence to sustain those charges.
                                                3